DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract is objected to for beginning with a phrase which can be implied. See “The present disclosure provides” in line 1. See MPEP 608.01(b). Appropriate correction is required. The Examiner notes simply removing the implied phraseology and beginning the abstract with 
--A load bearing clamp-- would place the abstract in proper form and overcome this objection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-12, 15, 16, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,511,021 (Salisbury).
Regarding claim 1, Salisbury discloses a grillage assembly (see Figures 20 and 21) for attachment to a plurality of piles (2004), the grillage assembly comprising:
a load bearing member (2002) having an outer surface;
a plurality of pile coupling members (2012, 2114, or 2140) attached to the outer surface of the load bearing member, each pile coupling member being hollow and having an open top and an open bottom configured to receive a shaft of one of the plurality of piles (see Figure 21); and
a plurality of load bearing clamps (2132) associated with the plurality of pile coupling members such that at least one of the plurality of the load bearing clamps corresponds to one of the plurality of pile coupling members, each load bearing clamp being attachable to the shaft of one of the plurality of piles so as to support the corresponding one of the plurality of pile coupling members (see Figure 21 and column 23, lines 16-20).
Regarding claim 2, Salisbury discloses the load bearing member (2002) comprises a base (below 2104 in Figure 21) and a load bearing plate (2104), the base having the outer surface (see Figure 21).
Regarding claim 4, Salisbury discloses the plurality of pile coupling members (2012, 2114, or 2140) are radially spaced apart around the outer surface of the load bearing member (2002; see Figure 20).
Regarding claim 5, Salisbury discloses a plurality of arms (2106), wherein one of the plurality of arms is attached between the load bearing member (2002) and one of the plurality of pile coupling members (2012, 2114, or 2140; see Figure 21).
Regarding claim 6, Salisbury discloses the plurality of arms (2106) are radially spaced apart around the outer surface of the load bearing member (2002; see Figures 20 and 21).
Regarding claim 7, Salisbury discloses the load bearing plate (2104) is secured to an upper edge of the base (see Figure 21).
Regarding claim 8, Salisbury discloses a grillage assembly (see Figures 20 and 21) for attachment to a plurality of piles (2004), the grillage assembly comprising:
a load bearing member (2002) having an outer surface;
a plurality of arms (2106) attached to the outer surface of the load bearing member and extending away from the outer surface (see Figure 21);
a plurality of pile coupling members (2012, 2114, or 2140), each pile coupling member being hollow and having an open top and an open bottom configured to receive a shaft of one of the plurality of piles, wherein one of the plurality of pile coupling members is attached to one of the plurality of arms such that each pile coupling member is spaced away from the load bearing member (see Figure 21); and
a plurality of load bearing clamps (2132), wherein one of the plurality of load bearing clamps is configured to be attached to the shaft of the one of the piles, each load bearing clamp when attached to the shaft of the one of the piles supports one of the plurality of pile coupling members (see Figure 21 and column 23, lines 16-20).
Regarding claim 9, Salisbury discloses the load bearing member (2002) comprises a load bearing plate (2104) attached to an upper edge of a base (below 2104 in Figure 21), the base having the outer surface of the load bearing member (see Figure 21).
Regarding claim 10, Salisbury discloses each load bearing clamp (2132) provides a friction and mechanical connection to the shaft of the one of the piles (2004) and transfers loads from the load bearing member to the shaft of the one of the piles (a feature inherent to clamped structures in that the clamp connects the two structures such that they function as one).
Regarding claim 11, Salisbury discloses at least one plate (see, e.g. 2114) provided between each of the plurality of load bearing clamps (2132) and each of the pile coupling members (2012, 2114, or 2140).
Regarding claim 12, Salisbury discloses the plurality of arms (2106) are radially spaced apart around the outer surface of the load bearing member (2002).
Regarding claim 15, Salisbury discloses a grillage assembly (see Figures 20 and 21) for attachment to piles (2004), the grillage assembly comprising:
a load bearing member (2002) having an outer surface;
a plurality of pile coupling members (2012, 2114, or 2140), each pile coupling member being hollow and having an open top and an open bottom configured to receive a shaft of one of the piles, each pile coupling member being attached to the load bearing plate such that each pile coupling member is spaced around the outer surface of the load bearing member (see Figure 21); and
a plurality of load bearing clamps (2132), each load bearing clamp is configured to be attached to a shaft of one of the piles to support the load bearing member, each load bearing clamp providing a friction and mechanical connection to the shaft of one of the piles so that loads on the load bearing member are transferred to the shaft of one of the piles (see Figure 21 and column 23, lines 16-20).
Regarding claim 16, Salisbury discloses the load bearing member (2002) comprises a base (below 2104 in Figure 21) and a load bearing plate (2104), the base having the outer surface (see Figure 21).
Regarding claim 21, Salisbury discloses a grillage assembly (see Figures 20 and 21) for attachment to at least one pile (2004), the grillage assembly comprising:
a load bearing member (2002) having an outer surface;
at least one pile coupling member (2012, 2114, or 2140) attached to the outer surface of the load bearing member, the at least one pile coupling member being hollow and having an open top and an open bottom configured to receive a shaft of the at least one pile (see Figure 21); and
at least one load bearing clamp (2132) associated with the at least one pile coupling member, the at least one load bearing clamp being attachable to the shaft of the at least one pile so as to support the at least one pile coupling member (see Figure 21 and column 23, lines 16-20).
Regarding claim 22, Salisbury discloses the load bearing member (2002) comprises a base (below 2104 in Figure 21) and a load bearing plate (2104), the base having the outer surface (see Figure 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, 17, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury in view of GB 1046938 (Bendix).
Regarding claim 3, Salisbury discloses the grillage assembly according to claim 1, but does not expressly disclose each of the plurality of load bearing clamps (2132) comprises:
a first clamp member having at least one shaft clamping surface;
a second clamp member having at least one shaft clamping surface; and
at least one member for drawing the first clamp member and the second clamp member toward each other so that the shaft clamping surface of the first clamp member and the shaft clamping surface of the second clamp member oppose each other and are drawn toward each other.
Bendix teaches a first clamp member (4) having at least one shaft clamping surface (8, 9);
a second clamp member (5) having at least one shaft clamping surface (8, 9); and
at least one member (6, 7) for drawing the first clamp member and the second clamp member toward each other so that the shaft clamping surface of the first clamp member and the shaft clamping surface of the second clamp member oppose each other and are drawn toward each other.
Bendix teaches this structure provides a simple and convenient means of fastening a shaft to an adjacent structure (see specification page 2, lines 25-31). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grillage assembly of Salisbury such that each of the plurality of load bearing clamps comprises: a first clamp member having at least one shaft clamping surface; a second clamp member having at least one shaft clamping surface; and at least one member for drawing the first clamp member and the second clamp member toward each other so that the shaft clamping surface of the first clamp member and the shaft clamping surface of the second clamp member oppose each other and are drawn toward each other, as taught in Bendix, in order to provide a simple and convenient means of fastening the shaft of the pile to the load bearing member.

Regarding claim 13, Salisbury discloses the grillage assembly according to claim 8, but does not expressly disclose each of the load bearing clamps (2132) comprises:
a first clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the first clamp member having the same shape or a different shape;
a second clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the second clamp member having the same shape or a different shape; and
at least one member for drawing the first clamp member and the second clamp member toward each other so that the plurality of shaft clamping surfaces of the first clamp member and the plurality of shaft clamping surfaces of the second clamp member oppose each other and are drawn toward each other.
Bendix teaches a first clamp member (4) having a plurality of shaft clamping surfaces (8, 9), each shaft clamping surface of the first clamp member having the same shape or a different shape;
a second clamp member (5) having a plurality of shaft clamping surfaces (8, 9), each shaft clamping surface of the second clamp member having the same shape or a different shape; and
at least one member (6, 7) for drawing the first clamp member and the second clamp member toward each other so that the plurality of shaft clamping surfaces of the first clamp member and the plurality of shaft clamping surfaces of the second clamp member oppose each other and are drawn toward each other.
Bendix teaches this structure provides a simple and convenient means of fastening a shaft to an adjacent structure (see specification page 2, lines 25-31). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grillage assembly of Salisbury such that each of the plurality of load bearing clamps comprises: a first clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the first clamp member having the same shape or a different shape; a second clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the second clamp member having the same shape or a different shape; and at least one member for drawing the first clamp member and the second clamp member toward each other so that the plurality of shaft clamping surfaces of the first clamp member and the plurality of shaft clamping surfaces of the second clamp member oppose each other and are drawn toward each other, as taught in Bendix, in order to provide a simple and convenient means of fastening the shaft of the pile to the load bearing member.
Regarding claim 17, Salisbury discloses the grillage assembly according to claim 15, but does not expressly disclose each of the plurality of load bearing clamps (2132) comprises:
a first clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the first clamp member having the same shape or a different shape;
a second clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the second clamp member having the same shape or a different shape; and
at least one member for drawing the first clamp member and the second clamp member toward each other so that the plurality of shaft clamping surfaces of the first clamp member and the plurality of shaft clamping surfaces of the second clamp member oppose each other and are drawn toward each other.
Bendix teaches a first clamp member (4) having a plurality of shaft clamping surfaces (8, 9), each shaft clamping surface of the first clamp member having the same shape or a different shape;
a second clamp member (5) having a plurality of shaft clamping surfaces (8, 9), each shaft clamping surface of the second clamp member having the same shape or a different shape; and
at least one member (6, 7) for drawing the first clamp member and the second clamp member toward each other so that the plurality of shaft clamping surfaces of the first clamp member and the plurality of shaft clamping surfaces of the second clamp member oppose each other and are drawn toward each other.
Bendix teaches this structure provides a simple and convenient means of fastening a shaft to an adjacent structure (see specification page 2, lines 25-31). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grillage assembly of Salisbury such that each of the plurality of load bearing clamps comprises: a first clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the first clamp member having the same shape or a different shape; a second clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the second clamp member having the same shape or a different shape; and at least one member for drawing the first clamp member and the second clamp member toward each other so that the plurality of shaft clamping surfaces of the first clamp member and the plurality of shaft clamping surfaces of the second clamp member oppose each other and are drawn toward each other, as taught in Bendix, in order to provide a simple and convenient means of fastening the shaft of the pile to the load bearing member.
Regarding claim 19, Salisbury discloses the grillage assembly according to claim 15, but does not expressly disclose each of the plurality of load bearing clamps (2132) comprises:
a first clamp member having at least one shaft clamping surface;
a second clamp member having at least one shaft clamping surface; and
at least one member for drawing the first clamp member and the second clamp member toward each other so that the at least one shaft clamping surface of the first clamp member and the at least one shaft clamping surface of the second clamp member oppose each other and are drawn toward each other.
Bendix teaches a first clamp member (4) having at least one shaft clamping surface (8, 9);
a second clamp member (5) having at least one shaft clamping surface (8, 9); and
at least one member (6, 7) for drawing the first clamp member and the second clamp member toward each other so that the at least one shaft clamping surface of the first clamp member and the at least one shaft clamping surface of the second clamp member oppose each other and are drawn toward each other.
Bendix teaches this structure provides a simple and convenient means of fastening a shaft to an adjacent structure (see specification page 2, lines 25-31). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grillage assembly of Salisbury such that each of the plurality of load bearing clamps comprises: a first clamp member having at least one shaft clamping surface;
a second clamp member having at least one shaft clamping surface; and
at least one member for drawing the first clamp member and the second clamp member toward each other so that the at least one shaft clamping surface of the first clamp member and the at least one shaft clamping surface of the second clamp member oppose each other and are drawn toward each other, as taught in Bendix, in order to provide a simple and convenient means of fastening the shaft of the pile to the load bearing member.
Regarding claim 23, Salisbury discloses the grillage assembly according to claim 21, but does not expressly disclose the at least one load bearing clamp (2132) comprises:
a first clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the first clamp member having the same shape or a different shape;
a second clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the second clamp member having the same shape or a different shape; and
at least one member for drawing the first clamp member and the second clamp member toward each other so that the plurality of shaft clamping surfaces of the first clamp member and the plurality of shaft clamping surfaces of the second clamp member oppose each other and are drawn toward each other.
Bendix teaches a first clamp member (4) having a plurality of shaft clamping surfaces (8, 9), each shaft clamping surface of the first clamp member having the same shape or a different shape;
a second clamp member (5) having a plurality of shaft clamping surfaces (8, 9), each shaft clamping surface of the second clamp member having the same shape or a different shape; and
at least one member (6, 7) for drawing the first clamp member and the second clamp member toward each other so that the plurality of shaft clamping surfaces of the first clamp member and the plurality of shaft clamping surfaces of the second clamp member oppose each other and are drawn toward each other.
Bendix teaches this structure provides a simple and convenient means of fastening a shaft to an adjacent structure (see specification page 2, lines 25-31). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grillage assembly of Salisbury such that the at least one load bearing clamp comprises a first clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the first clamp member having the same shape or a different shape; a second clamp member having a plurality of shaft clamping surfaces, each shaft clamping surface of the second clamp member having the same shape or a different shape; and at least one member for drawing the first clamp member and the second clamp member toward each other so that the plurality of shaft clamping surfaces of the first clamp member and the plurality of shaft clamping surfaces of the second clamp member oppose each other and are drawn toward each other, as taught in Bendix, in order to provide a simple and convenient means of fastening the shaft of the pile to the load bearing member.

Allowable Subject Matter
Claims 14, 18, 20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the combination of Salisbury and Bendix teaches the grillage assembly according to claim 13, but fails to disclose the shaft (2004 of Salisbury) is positioned between the plurality of shaft clamping surfaces (8, 9 of Bendix) of the first clamp member (4 of Bendix) and the plurality of shaft clamping surfaces (8, 9 of Bendix) of the second clamp member (5 of Bendix) and the at least one member draws the first clamp member and the second clamp member toward each other so that the plurality of shaft clamping surfaces of the first clamp member and the plurality of shaft clamping surfaces of the second clamp member apply a compressive force (see of Bendix), but fails to disclose the compressive force on the shaft is sufficient to deform the shaft and provide a mechanical connection of the load bearing clamp to the shaft. The prior art fails to fairly show or suggest a modification to the combination of Salisbury and Bendix such that compressive force provided by the two part clamping system of Bendix would deform the shaft of the pile of Salisbury.
Regarding claims 18, 20, and 24, the claims would be allowable for the same reasons noted above regarding claim 14.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
September 27, 2022